 CHERRY AND WEBB COMPANY9duties of the parties with reference to the current contracts,4 we areof the opinion that these contracts are not a bar to a present determina-tion of representatives.We find that questions affecting commerce exist concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the act.4.We find that employees in all classifications of office work in theEmployer's Stamping and Bond plants, Buffalo, New York, includ-ing janitresses in the business offices and time-study and methods men,but excluding all other employees, confidential and professional em-ployees, and supervisors as defined in the Act, constitute, in each plant,a separate unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act .-5[Text of Direction of Elections omitted from publication in thisvolume.]4Whilethe Employer is agreeableto the disposition of the representation questioned bythe Board,it contends that the current contractsshould behonored untiltheir expiration.The legalissues raised in this connection,however, cannot properly be determined by theBoard in a representation proceeding under Section9 (c) of the Act. Although thepossiblechoice ofa bargaining representativeby these employeesnecessarilywill operateto affect therights and obligations of the parties,the duty of either partyto bargainunder existing or new contracts is a matterthat must be determined by the applicationof other provisionsof the Act in the lightof a factualsituationnot now before us. SeeBoston MachineWorks Company, supra.6These units conform substantiallyto the currentcontractunits whichall parties agreedto be appropriateWe do not listthe numerous job exclusionsdetailed in the contracts,as they appear to fall withinone of the general exclusionary groups inthe unit description.CHERRY AND WEBB COMPANY, PROVIDENCE 1andRETAIL,WHOLESALEAND DEPARTMENT STORE UNION,CIO,PETITIONER.Case No. I-RC-1923.February 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :'The name of the Employer appears as amended at the hearing.93 NLRB No. 8. 10.DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer conducts a retail department store in Providence,Rhode Island.The Petitioner seeks a unit consisting of all the sellingand nonselling employees of the Employer, excluding buyers, assistantbuyers, floor managers, department managers, assistant manager of thealteration department, employees of the personnel department, officeand clerical employees, employees of the credit department, truckdrivers and truck driver helpers, watchmen, guards, and supervisorsas defined by the Act.The Employer agrees that this unit is generallyappropriate.The display department.-Thisdepartment consists of the displaymanager, the assistant display manager, and one display employee.All parties agree that the display manager, who has the power to hireand discharge employees, is a supervisor and therefore should be ex-cluded from the unit.The Employer contends, but the Petitionerdisagrees, that the assistant manager also is a supervisor, as well as aprofessional employee and an employee whose interests are moreclosely allied with management than with the rank-and-file employeesof the store.The assistant manager of the display department iscarried on the executive payroll and thus is eligible for a bonus notavailable to the rank-and-file employees.He is in constant consulta-tion with management through its buyers and department managers onwhat merchandise to advertise and display and how to do so.He doesnot punch a time clock and does not account for his time.Under thesecircumstances, we find that the interests of the assistant manager ofthe display department are more closely allied with those of manage-ment than with those of the rank-and-file employees?We shall there-fore exclude him from the unit.The Employer claims, but the Petitioner disagrees, that the one eni-.ployee of the display department is a professional employee and thathis interests are more closely allied with those of management thanwith those of the rank-and-file employees.This employee helps themanager and assistant manager of the display department to arrangedisplays and advertising throughout the store.He letters the signsused in such advertising.While "some sort of art training" is re-2Charles Livingston&Sons,Inc.,86 NLRB 30. CHERRY AND `EBB COMPANY11quired for his position, the extent and nature of such training is notspecified in the record.This employee is at present attending a schoolof design, but has not completed his course. Furthermore, he is notcarried on the executive payroll and does not consult with management.While it is not clear whether or not he punches a time clock, it appearsthat he is accountable for his time and that he is expected to spend atleast 40 hours a week at his work.Under these circumstances, theBoard finds that the employee in the design department is not a pro-fessional employee 3 and that his interests are not more readily identi-fiable with management than with the employees.We shall thereforeinclude him in the unit.The advertising employee.-TheEmployer employs one employeewho writes advertising copy for radio and newspapers.The Em-ployer contends that the individual occupying this position shouldbe excluded from the unit on the ground that she is a professionalemployee or alternatively that she has no community of interest withthe other employees in the unit.The Petitioner took no position onthe question.This individual is a. college graduate who majored inEnglish and specialized in advertising.Prior to her present employ-ment she has several years' experience as a copy writer.The recordindicates that her work is varied and of an intellectual nature andbrings her into contact with representatives of management ratherthan with rank and file employees.Without deciding her professionalstatus under the Act, we find that the work and interests of the ad-vertising employee are too diverse from those of the other employeesto warrant including her in the appropriate unit.We shall thereforeexclude her.Accordingly, the Board finds that the selling and nonselling em-ployees at the Employer's Providence, Rhode Island, store, includingthe employee of the display department, but excluding buyers, assist-ant buyers, floor managers, department managers, assistant depart-ment managers of the alteration and display departments, employeesof the personnel department, the advertising employee, office andclerical employees, employees of the credit department, truck driversand truck driver helpers, watchmen, guards, and supervisors as de-fined by the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (c) of the Act.5.The determination of representatives:The Employer contends that its permanent part-time employees,employees who work full time part of the year in the alteration de-partment, seasonal employees, and student employees are not entitled3Dey Brothers&Co, 85 NLRB 689. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDto vote.The Petitioner contends that the permanent part-time em-ployees and the employees in the alteration department are eligibleto vote.Permanent part-time employees.-TheEmployer employs about 48permanent part-time employees whd work at least 25 hours a week ona regular predetermined schedule.While these employees, unlike thefull-time employees, are not eligible for hospitalization insurance, theyreceive the same salary and commissions and are eligible for the samevacation and bonus benefits as are the full-time employees.Becauseof the close relationship in interests between the part-time employees,and the full-time employees, and the number of hours the permanentpart-time employees regularly work, the Board finds in accordancewith its usual practice, that they are eligible to vote.4Seasonal employees in the alteration department.-Duringthe rushseasons in the alteration department, which occur around Christmasand Easter, the Employer hires about 18 additional employees for thatdepartment.In the course of the year, these employees work full-time a total of about 5 months.At the beginning of the season theEmployer calls those employees whom it employed during the previousseason, and about 50 percent of those called return to work.Theseemployees are not entitled to vacation or insurance benefits, but other-wise share the working conditions of and perform the same duties asthe regular employees in the alteration department.Under these cir-cumstances, the Board finds that the seasonal employees who wereemployed in the alteration department in the last pre-Christmasseason are entitled to vote.'Student employees.-TheEmployer employs about 56 student em-ployees who work on Thursday nights and on Saturdays, and fulltime during rush seasons when such seasons coincide with school va-cations.They receive no commissions, vacation, or hospitalizationbenefits.They are assigned no lockers as are regular employees.They get a smaller discount than do other employees at the store.They have no expectation of full-time employment and the turnoverin this group is very high.Under these circumstances, the Boardagrees that these casual student employees are ineligible to vote 6Seasonal employees.-Duringrush seasons the Employer employsadditional employees on a temporary basis.These employees sharein none of the benefits of the other employees, and have no expectation4F. B. Silverwood,a corporation,d/b/a Silverwood's,92 NLRB114;J.C.PenneyCompany,86 NLRB 920.Comico Products Corporation,90 NLRB No. 159.6The Liberal Market, Inc.,90 NLRB No 126. There are some students, however, who,are part of the group of regular part-time employees whom we have found to be entitled tovote.Nothing contained in the above paragraph shall be construed as precludtug fromvoting any students who are regular part-time employees. I.S.BERLIN PRESS13of permanent employment.The Board agrees with the parties thatthese seasonal employees are ineligible to vote.,[Text of Direction of Election omitted from publication in this-volume.]4F. B. Stilverwood,a corporation,d/b/a Silverwood's, supra.I. S. BERLIN D/B/A I. S. BERLIN PRESS 1andBOOKBINDERS' AND PAPERCUTTERS'UNION OFCHICAGO,LOCALNo.8,INTERNATIONAL BROTHER-HOOD OF BOOKBINDERS,AFL,PETITIONER.Case No. 13-RC-1511.February 5, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7),of the Act.4.The Petitioner requests a unit composed of cutting machineoperators, joggers, and folding machine operators, excluding all otheremployees.The Employer agrees with the scope of the proposedunit, but, unlike the Petitioner, would include a number of boardloaders and packer pullers, whom it classifies as folding machineoperators.There is also disagreement, not crystallized in the record,emerging from the parties' changing contentions based on the allegedsupervisory status of certain employees in the folding machine andcutting machine groups._The Employer is engaged in commercial printing at its plant inChicago, Illinois, where it has about 300 employees 2'The name of the Employer appears as corrected at the hearing.2Local 4, Amalgamated Lithographers of America,CIO, which did not appear at thehearing, represents about 150 of the Employer's«orkmeh in other departments.Theemployees involved here have never been represented in collective bargaining.93 NLRB No. 6.